        Case 2:18-cv-03723-JDW Document 113 Filed 10/27/20 Page 1 of 1




    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                           No. 20-2357

                            James Shelton v. FCS Capital LLC, et al

                            (U.S. District Court No.: 2-18-cv-03723)


                                             ORDER

       In accordance with the motion by the appellants in the above-captioned case,
the matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either
party. A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit
Clerk
                                       A True Copy:
Dated: October 27, 2020
SLC/cc: Ms. Kate Barkman,
Bryan Reo, Esq.                        Patricia S. Dodszuweit, Clerk
Joshua L. Thomas, Esq.                 Certified Order Issued in Lieu of Mandate
